SHERRI B. SULLIVAN, Chief Judge.
John Blalock (Defendant) appeals from a judgment of conviction of sexual misconduct in the first degree, a class A misdemeanor in violation of Section 566.090.1 The trial court suspended imposition of sentence, placed Defendant on probation for six months, and ordered Defendant to participate in sexual offender classes.
This Court issued on Order to Show Cause directing Defendant to show why this appeal should not be dismissed for lack of a final, appealable judgment. Defendant filed no response to the order.
There is no right of appeal without statutory authority. State v. Ham, 91 S.W.3d 676, 677 (Mo.App. E.D.2002). The right of appeal in criminal cases is limited by statute to final judgments. Section 547.070. In criminal cases, a judgment is final for purposes of appeal when the judgment and sentence are entered. Ham, 91 S.W.3d at 677. Where imposition of sentence is suspended, the judgment is not final and a defendant may not appeal it. Id.
The trial court suspended imposition of Defendant’s sentence. Consequently, there is no final judgment from which Defendant may appeal. We have a duty to sua sponte determine whether or not we have jurisdiction to entertain an appeal, and if we lack jurisdiction, then the appeal should be dismissed. Id. Accordingly, Defendant’s appeal is dismissed for lack of a final, appealable judgment.
LAWRENCE E. MOONEY, J„ and GEORGE W. DRAPER III, J., concur.

. All statutory references are to RSMo. (2000), unless otherwise indicated.